Exhibit 10.47
HEALTH FITNESS CORPORATION
COMPENSATION ARRANGEMENTS FOR EXECUTIVE OFFICERS
FOR FISCAL YEAR 2009
     The Health Fitness Corporation Board of Directors approved the 2009 fiscal
year base salaries for the executive officers as set forth below. In addition,
these executive officers may participate in the Company’s 401(k) plan, employee
stock purchase plan and medical and disability plans, as well as other
compensatory plans, contracts and arrangements. The Company also pays for the
Chief Executive Officer’s commuting expenses from his home state to the
Company’s headquarters in Minnesota and his living and commuting expenses in
Minnesota.

              Employee   Title   Salary
Gregg O. Lehman, Ph.D.
  Chief Executive Officer and President   $ 345,874  
Wesley W. Winnekins
  Chief Financial Officer   $ 203,449  
Jeanne C. Crawford
  Chief Human Resources Officer   $ 160,760  
John E. Griffin
  Chief Operations Officer   $ 221,450  
James O. Reynolds, M.D.
  Chief Medical Officer   $ 257,500  
Brian J. Gagne
  Senior Vice President-Account Management   $ 161,271  
John F. Ellis
  Chief Information Officer   $ 172,743  
Katherine M. Meacham
  Vice President Account Services   $ 145,523  
David T. Hurt
  Vice President Account Services   $ 138,102  
J. Mark McConnell
  Senior Vice President-Business and Corporate Development   $ 230,000  

 